Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A(i) and B(i), claims 8-13, 15-19 and 24 in the reply filed on November 2, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 14 and 20-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on April 1, 2022.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
page 1, inserted paragraph after the Title of the Invention, line 2, the phrase -- , now US Patent No. 11,512,406,  -- should be inserted after the year “2020”.

	page 1, inserted paragraph after the Title of the Invention, line 2, the word “priority” should be amended to the word -- benefit --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 11-13, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
	line 1, the transitional phrase “further consists of” are indefinite.
	Claim 8, lines 4-6, recites “wherein the composition consists of water, a crystal plane (111) orientation enrichment compound, optionally a pH adjusting agent, optionally an oxidizing agent and optionally a surfactant”. 
A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step (MPEP § 2111.03(II)).

Claim 19
	line 3, it is unclear what is meant by “ x”. x” “.

Claim 24
	line 1, it appears that the “copper plated” is the same as the copper electroplated recited in claim 8, lines 7-8 and 9-10. 

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 4, it appears that the “copper plated” is the same as the copper electroplated recited in claim 8, lines 7-8 and 9-10. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 8-11, 15-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Application Publication No. 2010/0320081 A1).
	Regarding claim 8, Mayer teaches a method comprising:
a) providing a substrate comprising copper (= the substrate typically is a semiconductor wafer which has a layer of conductive material residing thereon (e.g., a seed layer comprising 

copper or copper alloy)) [page 2, [0024]]; 
b) selectively applying (= the pre-wetting fluid wets the device side of the wafer surface of a wafer in the chamber 301 ) [pages 5-6, [0049]] a composition to the copper of the substrate (= the wafer surface is sprayed with, streamed with, covered with, or immersed in sufficient (in some embodiments, degassed) pre-wetting fluid, eventually exposing the entire wafer to a sufficiently thick liquid layer) [page 11, [0088]], wherein the composition consists of water, a crystal plane (111) orientation enrichment compound, optionally a pH adjusting agent, optionally an oxidizing agent and optionally a surfactant (= another embodiment is a solution of water containing a small concentration of the non-metal-complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]]; and 
c) electroplating copper on the copper of the substrate having crystal plane orientations and field copper of the substrate (= electroplating (a cathodic process) a metal, specifically copper) [page 2, [0027]] with a copper electroplating bath (= the wafer is contacted with a plating solution containing a metal salt (e.g., copper sulfate, a copper alkylsulfonate, or a mixture of salts), which is reduced at the wafer cathode resulting in metal deposition on the wafer) [page 2, [0024]].
The method of Mayer differs from the instant invention because Mayer does not 
disclose to the following:
	a.	To increase exposed copper grains having crystal plane (111) orientations.
	b.	The copper of the substrate having increased exposed copper grains having crystal plane (111) orientations.

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Mayer teaches applying a composition in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Mayer also teaches a solution of water containing a small concentration of the non-metal-complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide (page 17, [0130]) and a small amount of metal ions (page 11, [0086]). Wherein the solution is deemed substantially identical to that of the composition as presently claimed, claimed properties or functions may be presumed or inherent in the prior art. 
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 
USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
c.	Wherein copper electroplated on the copper treated with the composition 

electroplates at a faster rate than copper electroplated on the field copper.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Mayer teaches a method in a similar manner as presently claimed. Where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render the method patentably new to the discoverer. The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art (MPEP § 2112).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Regarding claim 9, Mayer teaches wherein the crystal plane (111) orientation compound is a quaternary amine (= tetramethylammonium sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]].
	Regarding claim 10, Mayer teaches wherein the quaternary amine has the formula:


				
    PNG
    media_image1.png
    120
    187
    media_image1.png
    Greyscale

wherein R1-R4 are independently chosen from hydrogen, C1-C4 alkyl and benzyl with the proviso
 that up to three of R1-R4 can be hydrogen at the same instance (= tetramethylammonium sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]].
Regarding claim 11, the method of Mayer differs from the instant invention because 
Mayer does not disclose wherein the composition further consists of an oxidizing agent.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Mayer with wherein the composition further consists of an oxidizing agent because a claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step (MPEP § 2111.03(II)).
	Regarding claim 15, Mayer teaches where the copper electroplating bath comprises one or more sources of copper ions (= the wafer is contacted with a plating solution containing a metal salt (e.g., copper sulfate, a copper alkylsulfonate, or a mixture of salts), which is reduced at the wafer cathode resulting in metal deposition on the wafer), a suppressor, an accelerator and optionally a leveler (= the plating solution, in addition to metal salts, may also contain an acid, and typically contains one or more additives such as halides (e.g., chloride, bromide, etc.), accelerators, levelers, and suppressors, used to modulate electrodeposition rates on various surfaces of the substrate) [page 2, [0024]].

Regarding claim 16, Mayer teaches wherein the copper electroplating bath further comprises the leveler (= the plating solution, in addition to metal salts, may also contain an acid, and typically contains one or more additives such as halides (e.g., chloride, bromide, etc.), accelerators, levelers, and suppressors, used to modulate electrodeposition rates on various surfaces of the substrate) [page 2, [0024]].
	Regarding claim 24, Mayer teaches etching copper plated on the copper of the substrate having increased exposed copper grains having crystal plane (111) orientations and simultaneously etching the field copper (= 
	After plating is completed the wafer is rinsed with water above the plating cell and spun to remove excess entrained fluid, the wafer holding clamshell apparatus is opened releasing the edge seal and allowing wafer extraction. In some embodiments, the wafer is then picked-up from the plating cell and transported in to a metal removing isotropic etching module (ITE module) 1031. The ITE module is a wet etching module used to remove metal from the top of the wafer primarily in the field region over the feature of the plated wafer, while leaving at least some metal inside the recessed features. Various designs of suitable equipment, etching processes, and etching chemical formulations are described in U.S. Pat. Nos. 5,486,235, 7,189,649, 7,338,908, 7,315,463 and U.S. patent application Ser. No. 11/602,128, filed Nov. 20, 2006, U.S. Ser. No. 11/888,312, filed Jul. 30, 2007, and 11/890,790, filed Aug. 6, 2007, each incorporated herein by reference (page  10, [0081])).

The method of Mayer differs from the instant invention because Mayer does not disclose wherein the field copper is etched at a faster rate than the copper plated on the copper of the substrate having increased exposed copper grains having crystal plane (111) orientations.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Mayer teaches a method in a 
similar manner as presently claimed. Where Applicant claims a process in terms of function, 
property or characteristic and the process of the prior art is the same or similar as that of the 

claim but the function is not explicitly disclosed by the reference, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render the method patentably new to the discoverer. The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art (MPEP § 2112).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

II.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Application Publication No. 2010/0320081 A1) as applied to claims 8-11, 15-16 and 24 above, and further in view of Mittapally et al. (“Metal Ions as Antibacterial Agents,” Journal of Drug Delivery and Therapeutics (2018 Dec 15), Vol. 8, No. 6-s, pp. 411-419) and Nishat et al. (“Synthesis and Characterization of Antibacterial Polychelates of Urea–Formaldehyde Resin with Cr(III), Mn(II), Fe(III), Co(II), Ni(II), Cu(II), and Zn(II) Metal Ions,” Journal of Applied Polymer Science (2006 Apr 15), Vol. 100, No. 2, pp. 928-936).
	Mayer is as applied above and incorporated herein.
	Regarding claim 12, the method of Mayer differs from the instant invention because 

Mayer does not disclose wherein the oxidizing agent is a metal ion selected from the group consisting of copper (II), cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt (III), silver (I), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof.
Mayer teaches that in some embodiments where the pre-wetting operation is performed in a separate chamber prior to plating, the pre-wetting fluid may contain a small amount of metal ions, for example, to aid in avoiding the formation of bacteria in the system or modifying the oxide removal properties (page 11, [0086]).
	Mittapally teaches metal ions as antibacterial agents (page 411, Title). The metal ions include bismuth, gold, nickel (page 412), transition metals (page 413, “Transition Metals”) and metal complexes (page 418, “5. Metal Complex as Antimicrobial Agents”). 
Transition metals form compounds with many oxidation states which differ from each 
other by one example, vanadium compounds are with oxidation states from -1 [V(CO)6] to +5 VO3-4 (page 413, “Oxidation States”).
	Nishat teaches antibacterial polychelates of urea-formaldehyde resin with Cr(III), Mn(III), Fe(III), Co(II), Ni(II), Cu(II) and Zn(II) metal ions (page 928, Title). 
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the metal ions described by Mayer with a metal ion selected from the group consisting of cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt 

(III), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof because vanadium compounds with oxidation states from -1 [V(CO)6] to +5 VO3-4, Fe(III) and Ni(II) are metal ions that are antibacterial agents, which aid in avoiding the formation of bacteria in the system.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 13, the method of Mayer differs from the instant invention because Mayer does not disclose wherein the metal ion is copper (II) at a concentration of 1 ppm or 
greater.
Mayer teaches that in some embodiments where the pre-wetting operation is performed in a separate chamber prior to plating, the pre-wetting fluid may contain a small amount of metal ions, for example, to aid in avoiding the formation of bacteria in the system or modifying the oxide removal properties (page 11, [0086]).
Nishat teaches antibacterial polychelates of urea-formaldehyde resin with Cr(III), Mn(III), Fe(III), Co(II), Ni(II), Cu(II) and Zn(II) metal ions (page 928, Title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal ion described by the Mayer 

combination with wherein the metal ion is copper (II) at a concentration of 1 ppm or greater because considering that Mayer is silent as to the specific concentration of the metal ion, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the metal ion through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

III.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Application Publication No. 2010/0320081 A1) as applied to claims 8-11, 15-16 and 24 above, and further in view of WO 2006/053242 (‘242).
	Mayer is as applied above and incorporated herein.
	Regarding claim 17, the method of Mayer differs from the instant invention because Mayer does not disclose where a concentration of the accelerator is greater than the concentration of the leveler.
	Mayer teaches that the plating solution, in addition to metal salts, may also contain an acid, and typically contains one or more additives such as halides (e.g., chloride, bromide, etc.), 

accelerators, levelers, and suppressors, used to modulate electrodeposition rates on various surfaces of the substrate (page 2, [0024]).
	WO ‘242 teaches an electrolytic plating composition for electrolytically plating Cu onto a semiconductor integrated circuit substrate having a planar plating surface and submicron-sized interconnect features by immersion of the semiconductor integrated circuit substrate into the electrolytic solution (page 5, [0013]).
	The suppressor compounds described above can be present in an overall bath concentration between about 10 mg/L to about 1000 mg/L, preferably between about 50 mg/L to about 200 mg/L (pages 18-19, [0039]).
The leveler is incorporated, for example, in a concentration between about 0.1 mg/L and about 25 mg/L (page 19, [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the accelerator described by Mayer with where a concentration of the accelerator is greater than the concentration of the leveler because about 10 mg/L of a suppressor compound and about 0.1 mg/L of a leveler are conventional amounts in an electrolytic plating composition for the electroplating of copper. Using the electrolytic copper plating composition of WO ‘242 as the copper plating solution of Mayer would have been doing the same endeavor of electrodepositing copper, and thus, would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) [MPEP § 2141, § 2141.03 and § 2144.07].

	Regarding claim 18, WO ‘242 teaches wherein a ratio of the concentration of the accelerator to the concentration of the leveler is 5:1 or greater (= the suppressor compounds described above can be present in an overall bath concentration between about 10 mg/L to about 1000 mg/L, preferably between about 50 mg/L to about 200 mg/L (pages 18-19, [0039]) and the leveler is incorporated, for example, in a concentration between about 0.1 mg/L and about 25 mg/L) [page 19, [0040]].
	Regarding claim 19, WO ‘242 teaches wherein the suppressor has the formula:
	
    PNG
    media_image2.png
    185
    580
    media_image2.png
    Greyscale

wherein a molecular weight ranges from 1000-10000 g/mol (= the suppressor compounds have a molecular weight between about 1000 and about 30,000) [page 15, [0032]] and variables x, x". x", x"', y, y', y" and y"' are integers greater than or equal to 1 to provide the molecular weight range of 1000- 10,000 g/mol (= 
    PNG
    media_image3.png
    88
    535
    media_image3.png
    Greyscale
)
[pages 15-16, [0033]].

Citations

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mayer et al. (US Patent Application Publication No. 2010/0015805 A1) is cited to teach a wet etching solution for substantially isotropically removing copper-containing metal (pages 1-2, [0006]). Examples of suitable etching compositions include but are not limited to aqueous solutions consisting essentially of glycine, hydrogen peroxide and TMAH (pages 6-7, [0060] and [0061]).
 Duong et al. (US Patent Application Publication No. 2014/0302671 A1) is cited to teach:
Embodiments of an etch solution for selectively etching a metal (e.g., copper) and a metal nitride (e.g., tantalum nitride) include an aqueous solution of a base with added hydrofluoric acid (HF). In some embodiments, the base is an ammonium-hydroxide mixture (“APM”) or tetramethylammonium hydroxide (“TMAH”). The addition of HF results in a solution with a pH between about 8 and about 10; lower than the pH of the base with no additives, but still basic. In one embodiment, the concentration ratios of ammonium hydroxide, hydrogen peroxide, hydrofluoric acid, and water in the solution are about 1:1:1:10 (page 1, [0007]; and page 2, [0024]: TMAH:H2O2:HF:H2O).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 29, 2022